DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 16-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
● Independent claim 1 (and dependent claims 2-10 dependent thereon), line 7-8, the limitation “a width of the opening is greater than about 25 µm” is unclear. It is unclear because the metes and bounds of the claimed limitation cannot be determined.  For example, the claimed “greater than 25 µm” can be any arbitrary value greater than 25 µm including infinity value because it is not limited by a certain range or value.  
● Independent claim 16 (and dependent claims 17-19 and 21 dependent thereon), last 2 lines, the limitation “the lower part of the second portion has a width greater than about 25 µm” is also unclear because of the same reason above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2018/0226349) in view of Matsumoto (US 2017/0213763).
Regarding claim 11, Yu (Figs. 1-8) discloses a method for forming a package structure, comprising: forming a protective layer 130 to surround a conductive structure 116 and a semiconductor die 118; forming a first insulating layer (corresponding to bottom layer of 132 labeled in Fig. 7) over the protective layer, wherein the first insulating layer has a first opening exposing a portion of the conductive structure; forming a conductive layer (not labeled, see [Fig. 7 and [0033]) over the first insulating layer to overfill the first opening using a bottom-up deposition process, wherein the conductive layer extends outside of the opening and extends across a sidewall of the conductive structure; forming a second insulating layer (corresponding to top layer of 132 labeled in Fig. 7) over the conductive layer, wherein the second insulating layer has a second opening exposing a first portion of the conductive layer; and forming a conductive pillar 134 over the first portion of the conductive layer exposed by the second opening.

However, Matsumoto (Fig. 2E) teaches a method forming a conductive layer 208 over an insulating layer to overfill the opening, wherein the conductive layer has a first portion extending outside of the opening and a second portion directly above the conductive structure 208, and wherein the second portion protrudes from a plane level with a top of the first portion.  Accordingly, it would have been obvious to modify the method of Yu by forming the conductive layer having the second portion protruding from a plane level with a top of the first portion because as is well known, the filling height of the conductive layer in the opening can be controlled by controlling the fabricating conditions depending upon the conductivity or resistance which is desired for the conductive layer. 
Regarding claims 12-15, Yu (Figs. 1-8) further discloses: forming a seed layer (not shown, see ([0019] and [0033]) over sidewalls and a bottom of the first opening before the conductive layer is formed; the bottom-up deposition process is an electrochemical plating process ([0019] and [0033]); forming a solder bump 136 over the conductive pillar 134; and the first opening and the second opening are misaligned with each other.
Claims 1-10, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al (US 2018/0226349) in view of Chiu et al (US 2013/0213816) and Matsumoto (US 2017/0213763).

Yu does not disclose a width of the conductive layer in the opening is greater than about 25 um.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, Chiu (Fig. 1) teaches a method comprising: overfilling a conductive layer 156 in the opening and a width of the conductive layer 156 in the opening can be varied, including a width of the conductive layer being greater than about 25 um ([0003]).  Accordingly, it would have been obvious to modify the method of Yu by forming a width of the conductive layer in the opening being in a range as claimed because the width of the conductive layer in the opening can be varied depending upon the conductivity or resistance which is desired for the conductive layer.

However, Matsumoto (Fig. 2E) teaches a method forming a conductive layer 208 over an insulating layer to overfill the opening, wherein the conductive layer has a first portion extending outside of the opening and a second portion directly above the conductive structure 208, and wherein the top of the second portion is higher than a top of the first portion.  Accordingly, it would have been obvious to further modify the method of Yu by forming the conductive layer having the top of the second portion being higher than a top of the first portion because as is well known, the filling height of the conductive layer in the opening can be controlled by controlling the fabricating conditions depending upon the conductivity or resistance which is desired for the conductive layer. 
Regarding claims 2-10, Yu (Figs. 1-8) further discloses: the conductive layer is formed using a bottom-up deposition process; the bottom-up deposition process is an electrochemical plating process ([0019] and [0033]); forming a conductive pillar  134 over the conductive layer, wherein the conductive pillar 134 is electrically connected to the conductive layer; the conductive pillar 134 and the conductive structure 116 are laterally spaced apart from each other, and a portion of the conductive pillar 134 and the conductive structure 116 are without overlapping each other in a vertical extending direction of the conductive pillar; the conductive pillar 134 is formed directly on the conductive layer using an electrochemical plating process ([0034]); forming a tin-containing solder element 136 ([0035]) directly on the conductive pillar; forming a second insulating layer (corresponding to top layer of 132 labeled in Fig. 8) over the 
Regarding claim 16, Yu (Figs. 1-8) discloses a package structure, comprising: a conductive structure 116 and a semiconductor die 118 laterally separated from each other; a protective layer 130 surrounding the conductive structure 116 and the semiconductor die 118; an insulating layer (corresponding to bottom layer of 132 labeled in Fig. 8) over the protective layer; and a conductive layer (not labeled, see [Fig. 7 and [0033]) over the insulating layer and electrically connected to the conductive structure 116, wherein the conductive layer has a first portion laterally spaced from the conductive structure 116 and a second portion directly above the conductive structure 116, and a lower part of the second portion of the conductive layer is embedded in the insulating layer.
Yu does not disclose the lower part of the second portion of the conductive layer embedded in the insulating layer has a width greater than about 25 um.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, Chiu (Fig. 1) teaches a method comprising: overfilling a conductive layer 156 in the opening, the conductive layer 156 has a first portion laterally spaced from the conductive structure and a second portion directly above the conductive structure, and the lower part of the second portion of the conductive layer embedded in the insulating layer has a width greater than about 25 um ([0003]).  Accordingly, it would have been obvious to modify the method of Yu by forming the second portion of the conductive layer embedded in the insulating layer has a width in a range as claimed because the width of the conductive layer in the opening can be varied depending upon the conductivity or resistance which is desired for the conductive layer.
Neither Yu nor Chiu disclose a top of the first portion of the conductive layer is lower than a top of the second portion of the conductive layer such that a top of the first portion is closer to the protective layer than a top of the second portion. 
However, Matsumoto (Fig. 2E) teaches a method forming a conductive layer 208 over an insulating layer to overfill the opening, wherein the conductive layer has a first portion extending outside of the opening and a second portion directly above the conductive structure 208, and wherein the top of the first portion is lower than a top of the second portion.  Accordingly, it would have been obvious to further modify the method of Yu by forming the conductive layer having the top of the first portion being lower than the top of the second portion such that the top of the first portion is closer to the protective layer than the top of the second portion because as is well known, the filling height of the second portion of the conductive layer in the opening can be 
Regarding claims 17-19, Yu (Figs. 1-8) further discloses: a conductive pillar 134 over the conductive layer, wherein the conductive pillar 134 is electrically connected to the conductive layer; the conductive pillar 134 and the conductive structure 116 are misaligned with each other, and a portion of the conductive pillar 134 and the conductive structure 116 are without overlapping each other in a vertical extending direction of the conductive pillar; and a second insulating layer (corresponding to top layer of 132 labeled in Fig. 8) over the conductive layer, wherein the second insulating layer surrounds a lower portion of the conductive pillar 134.
Regarding claim 21, Matsumoto (Fig. 2E) further teaches the second portion of the conductive layer 208 has a convex surface facing upwards.
Response to Arguments
Applicant’s arguments with respect to independent claims 1, 11 and 16 have been considered but are moot because the new references are applied in the new ground of rejection (see current rejection for more details).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PHAT X CAO/Primary Examiner, Art Unit 2817